Proceeding pursuant to CPLR article 78 to review respondent’s determination dated February 22, 1984, which revoked petitioner’s motor vehicle operator’s license because of his refusal to submit to a chemical breathalyzer test following his arrest for driving while intoxicated.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
Respondent’s determination to revoke petitioner’s driver’s license was supported by substantial evidence. Although petitioner denied ever having driven the vehicle, it was within the province of the Commissioner of the Department of Motor Vehicles to resolve issues of credibility, and he was therefore not required to accept petitioner’s account of what had transpired (see, Matter of Foster v Tofany, 31 AD2d 987; Matter of Gleason v Melton, 79 AD2d 853). Moreover, the testimony of the arresting officer supports a finding that he had reasonable grounds to believe that petitioner was driving while intoxicated, and that petitioner unequivocally refused to submit to a chemical breathalyzer in violation of Vehicle and Traffic Law § 1194, although he had been given appropriate warnings. Accordingly, we confirm the respondent’s determination (see, Matter of Story v Hults, 27 AD2d 745, 746, affd 19 NY2d 936; Matter of Murray v Tofany, 33 AD2d 1080). Mangano, J. P., Gibbons, Bracken and Kunzeman, JJ., concur.